

	

		III

		109th CONGRESS

		2d Session

		S. RES. 377

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Frist submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of Dr. Norman Shumway and

		  expressing the condolences of the Senate on his passing.

	

	

		Whereas Norman Shumway was an inspirational leader and

			 medical pioneer;

		Whereas Dr. Norman Shumway performed the first successful

			 heart transplant in the United States, and was considered the father of heart

			 transplantation in America;

		Whereas Dr. Norman Shumway’s seminal work with Dr. Richard

			 Lower at Stanford Medical Center set in motion the longest and most successful

			 clinical cardiac transplant program in the world;

		Whereas Dr. Norman Shumway co-edited a definitive book on

			 thoracic organ transplantation along with his daughter who is also a cardiac

			 surgeon;

		Whereas Dr. Norman Shumway continued to research the

			 medical complexities of heart transplants when many were abandoning the

			 procedure because of poor outcomes due to rejection;

		Whereas Dr. Norman Shumway trained hundreds of surgeons

			 who have gone on to lead academic and clinical cardiac surgical programs around

			 the world;

		Whereas Dr. Norman Shumway served our country in the

			 United States Army from 1943 to 1946, and in the United States Air Force from

			 1951 to 1953;

		Whereas Dr. Norman Shumway earned his medical degree from

			 Vanderbilt University in 1949, and his doctorate from the University of

			 Minnesota in 1956;

		Whereas Dr. Norman Shumway was awarded with numerous

			 honorary degrees by his peers, including the American Medical Association’s

			 Scientific Achievement Award and the Lifetime Achievement Award of the

			 International Society for Heart and Lung Transplantation;

		Whereas Dr. Norman Shumway is survived by his son,

			 Michael, and three daughters, Amy, Lisa and Sara, and his former wife, Mary

			 Lou; and

		Whereas Dr. Norman Shumway has left a legacy of life

			 around the world thanks to his tireless work of understanding and perfecting

			 heart transplantation: Now, therefore, be it

		

	

		That the Senate—

			(1)mourns the loss

			 of Dr. Norman Shumway;

			(2)recognizes his

			 contribution to medical science and discovery;

			(3)expresses its

			 sympathies to the family of Dr. Norman Shumway; and

			(4)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to the

			 family of Dr. Norman Shumway.

			

